DETAILED ACTION


Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 35-58, drawn to a press hardening method.
Group II, claim(s) 59-67, drawn to a part (i.e. a product).
Group III, claim(s) 68-69, drawn to a method of manufacturing a vehicle.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a press hardened part having a barrier pre-coating of Ni and Cr with the claimed weight ratio of Ni/Cr, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakamaru et al. (JP 2011-122207A, machine translation attached) and Lesage et al. (NPL previously cited).  The method of claim 35 is acknowledged, but the recitation of a part obtainable by the method is considered a product-by-process claim limitation and does not require all of the recited steps and the claimed microstructure obtained by step F, and instead only requires that the part can be obtained by the recited method.  See MPEP § 1893.03(d).
Nakamaru teaches a hot press member having a Ni diffusion region in the surface layer of the member to suppress hydrogen intrusion into steel wherein the Ni diffusion region is where Ni diffuses into the steel from a plating layer during heating before hot pressing and where Cr, etc. may also be contained in the plating layer (paragraph 0018).  The surface layer is considered to be a barrier pre-coating since it suppresses hydrogen intrusion and is present before heating for hot pressing.  The steel sheet for the hot pressed member (i.e. a part) is a steel sheet with high hardenability after hot pressing (i.e. the part is made by a press hardening method) and is a carbon steel sheet as defined by the instant application (p. 3, lines 1-3 of the instant specification).  However, Nakamaru does not teach the claimed weight ratio of Ni/Cr.
In a related field of endeavor, Lesage teaches an NiCr coating as a barrier to prevent hydrogen penetration into steel parts (Introduction).  The NiCr coating is formed by thermal spraying of a Ni (80%) Cr (20%) powder (i.e. a weight ratio of Ni/Cr of about 4) on a low carbon steel (i.e. a carbon steel) (Materials and Experiments).  This weight ratio overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
As Nakamaru and Lesage both teach a Ni coating containing Cr for preventing hydrogen penetration into carbon steel parts, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Ni coating of Nakamaru to be a Ni (80%) Cr (20%) coating as taught by Lesage as this is considered a known coating composition for preventing hydrogen penetration into carbon steel, and one would have had a reasonable expectation of success.  As such, the technical feature of a press hardened part having a barrier pre-coating of Ni and Cr with the claimed weight ratio of Ni/Cr is considered to be neither novel nor inventive a posteriori over the prior art.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784